Citation Nr: 1110194	
Decision Date: 03/15/11    Archive Date: 03/30/11

DOCKET NO.  08-31 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a right knee disability, to include as secondary to residuals of degenerative disc disease L5-S1.

2.  Entitlement to service connection for a left knee disability, to include as secondary to residuals of degenerative disc disease L5-S1.

3.  Entitlement to service connection for a right ankle disability, to include as secondary to residuals of degenerative disc disease L5-S1.

4.  Entitlement to service connection for a left ankle disability, to include as secondary to residuals of degenerative disc disease L5-S1.

5.  Entitlement to service connection for numbness of the upper extremities to include small fiber disease and as secondary to residuals of degenerative disc disease L5-S1.

6.  Entitlement to service connection for numbness of the lower extremities to include small fiber disease and as secondary to residuals of degenerative disc disease L5-S1.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from January 2003 to September 2003.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in June 2007 of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery Alabama.

In August 2010, the Veteran appeared at a hearing before the undersigned Acting Veterans Law Judge.  A transcript of the hearing is in the record.  

During the Board hearing, the Veteran indicated that she wanted to raise a claim for a total rating based on individual unemployability due to service connected disabilities.  See August 2010 transcript at 15.  That issue has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ) and the Board therefore does not have jurisdiction over it.  The issue is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

VA's duty to assist a claimant in substantiating a claim includes assisting the claimant in obtaining relevant identified treatment records and providing an examination if certain factors are met.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Once VA affords the claimant an examination, even if not statutorily required, it must ensure that the examination is an adequate one, or, at the very least, inform the claimant as to why an adequate examination cannot or will not be provided.  In general, once VA provides an examination when developing a service-connection claim, it must ensure that the examination is an adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

In August 2010, the Veteran submitted a letter in which Dr. T.J. stated that the Veteran had been his patient for years, suffered from a pars defect in her lumbar spine between L5 and S1 and that her lower extremity joint pain was chronic in nature and derives from abnormal weight bearing and chronic cartilage damage from an abnormal gait.  He stated that this was consistent with findings from imaging studies performed by VA.  

During the Board hearing, the Veteran testified that she had undergone a relevant CAT scan, had not submitted the report of that study to VA, but believed that she could obtain the report.  August 2010 transcript at 22.  She indicated that this study had been ordered through Dr. "J.E.M."  Id. at 24.  In his August 2010 letter, Dr. T.J. stated that he had taken over the practice of Dr. J.E.M.  The most recent records from that practice are from 2006.  

On remand, the RO must offer assistance to the Veteran in obtaining all relevant records from Dr. T.J., including any reports of imaging studies or other diagnostic studies or tests, including a report of the CAT scan that the Veteran referred to during the hearing.  

She also testified that she had filed a claim for disability with the Social Security Administration (SSA) based on the disabilities which are the subject of her appeal.  Id. at 16.  There is no indication that the AOJ has made efforts to obtain these records and it is not clear to the Board that these records are not relevant to her claims.  Golz v. Shinseki, 590 F.3d 1317, 1322 (Fed. Cir. 2010).  On remand the AOJ must make the statutorily required efforts to obtain any such records, regardless of the disposition of her claim by the SSA.  

There was an unsuccessful attempt to obtain service records from the U. S. Army in February 2007.  Of note, the Veteran's DD 214 indicates that she also had active duty in 1990 and 1992 and that her service was under a different name, as is reflected in the title page of this remand.  On remand, the AOJ must ensure that all of the available service treatment records have been obtained and associated with the claims file.  

In May 2007, VA examination results included that the Veteran had small fiber disease and residuals of ankle and knee sprains.  The examiner did not provide an adequate opinion as to whether these conditions were related to her active service, to include as secondary to her service connected low back disability.  The examination is not adequate.  On remand, VA must afford the Veteran an adequate examination.  

Additionally, the AOJ should provide any other assistance and conduct any other development that is indicated, comply with the provisions of 38 C.F.R. § 3.159(e) if the records for which VA provides assistance are not obtained, and readjudicate the matter.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter asking her to complete the necessary authorizations for VA to assist her in obtaining treatment records from the practice of Dr. "T.J." and Dr. "J.E.M." (the AOJ should use the physician's full names in the letters to the Veteran), including any reports of relevant diagnostic tests (CAT scan, MRI, EEG, etc) or to submit the evidence herself.  Obtain any such available records and associate the records with the claims file.  If the records are not obtainable, obtain negative replies, as appropriate, associate those replies with the claim file and provide the Veteran with written notice consistent with the content requirements of 38 C.F.R. § 3.159(e).  

2.  Obtain any relevant administrative decisions and underlying medical records of any claims for disability benefits filed by the Veteran with the Social Security Administration, regardless of whether the claims were denied or allowed.  Associate any obtained records with the claims file.  If there are no obtainable records, obtain negative replies, associate such replies with the claims file, and provide the Veteran with written notice consistent with the content requirements of 38 C.F.R. § 3.159(e).  

3.  Obtain any outstanding records of VA treatment of the Veteran and associate those records with the claims file.  

4.  Obtain the Veteran's active duty service treatment records from the proper Federal records custodian, taking care to specify the different names that she served under, as reflected on the title page of this remand.  A response is required.  If the records do not exist or further efforts to obtain the records would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).

5.  After allowing an appropriate opportunity for the Veteran to respond to the above, and associating any obtainable outstanding records, schedule the Veteran for a VA orthopedic and VA neurological examinations.  

The claims file must be made available to the examiner(s), the examiner(s) must review the claims file in conjunction with the examination, and the examiner(s) must annotate the examination report as to whether the claims file was reviewed.  

The examiner(s) must provide a complete rationale for all conclusions reached in rendering the requested opinions, a mere recitation of facts and a conclusion is not adequate.

The examiner(s) is asked to accomplish the following: 

a)  After examining the Veteran, reviewing her medical history, and conducting any indicated diagnostic tests, identify all disorders of the Veteran's knees and ankles that have been present at any time from when she filed her claim in September 2006 to the present.  

(b)  After examining the Veteran, reviewing her medical history, and conducting any indicated diagnostic tests, identify all neurological disorders (e.g., small fiber disease, radiculopathy, etc. and location) associated with her reported neurological symptoms of the extremities, that have been present at any time from when she filed her claim in September 2006 to the present.  

(c)  Provide an expert opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any disorders of the Veteran's knees or ankles present at any time from September 2006 to the present had onset during her active service or are etiologically related to her active service.  

(d)  Provide an expert opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any disorders of the Veteran's knees or ankles present at any time from September 2006 to the present were caused by the Veteran's service-connected degenerative disc disease of L5-S1; in rendering this opinion, the examiner must address the significance of the opinion stated in the June 2010 letter from Dr. "T.J."  

(e)  Provide an expert opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any disorders of the Veteran's knees or ankles present at any time since September 2006 were aggravated (made permanently worse beyond their natural progression) by the Veteran's service-connected degenerative disc disease of L5-S1; in rendering this opinion, the examiner must address the significance of the opinion stated in the June 2010 letter from Dr. "T.J."  

(f)  Provide an expert opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's small fiber disease of the extremities or any other identified neurological disorder involving her extremities had onset during or are etiologically related to her active service.  

(g)  Provide an expert opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's small fiber disease of the extremities or any other identified neurological disorder involving her extremities was caused by service-connected degenerative disc disease of L5-S1.  

(h)  Provide an expert opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's small fiber disease of the extremities or any other identified neurological disorder involving her extremities was aggravated (made permanently worse beyond their natural progression) by her service-connected degenerative disc disease of L5-S1. 

6.  After ensuring that the above development is complete and the examinations are adequate, readjudicate the issues on appeal.  If any benefit sought is not granted in full, provide the Veteran and her representative with a supplemental statement of the case that takes into account all evidence added to the record since the statement of the case was issued in August 2008 and allow for an appropriate opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JAMES G. REINHART
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


